Citation Nr: 1142719	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-05 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active service from February 1971 to June 1975.  The Veteran died in May 2008.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (the RO).  By that rating action, the RO denied service connection for the cause of the Veteran's death.  The appellant appealed the RO's January 2009 rating action to the Board.

In February 2011, the appellant testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript of that hearing is of record.

After the February 2011 hearing, the appellant submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2008).  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's diabetes mellitus, which was a significant condition that contributed to his death, was causally-related to in-service exposure to herbicides which he incurred while service in the Republic of Vietnam.  See e.g., the appellant's December 2009 statement and the February 2011 hearing transcript at pages 2 and 4.  

As noted above, the Veteran died in May 2008.  The death certificate lists hypertensive heart disease as the primary cause of death with diabetes mellitus, type II, renal failure and chronic obstructive pulmonary disease (COPD) as "other significant conditions contributing to death."  See the May 2008 death certificate.  At the time of his death, the Veteran was service connected for:  residuals of a fractured left tibia and fibula with shortening and release of the peripheral nerve injury, evaluated 30 percent disabling; residuals of a fractured cervical spine, evaluated 20 percent disabling; a low back condition, evaluated 20 percent disabling; a scar of the left thigh, evaluated 10 percent disabling; and a scar of the lower left quadrant, evaluated noncompensably (zero percent) disabling.  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3) (2011).  Further, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

VA regulations provide that if a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

VA regulations provide that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962; and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and it contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) (2011).

In support of her assertion that the Veteran served in the Republic of Vietnam, and thus should be presumed to have been exposed to herbicides, the appellant has submitted documentation which reflects that the Veteran received the Vietnam Campaign Medal and the Vietnam Cross of Gallantry Medal from the Vietnamese government.  See award notices dated in February 1973.  The Veteran's DD-214 reflects that the Veteran was also awarded the Vietnam Service Medal with one bronze star.  However, the Board notes that receipt of these awards is not dispositive of the issue of whether the Veteran served in the Republic of Vietnam.  

In connection with a claim for service connection prior to the Veteran's death, the RO attempted to verify that the Veteran served in the Republic of Vietnam; however, the National Personnel Records Center (NPRC) was unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  See a reply from the NPRC dated in March 2004.  Also, the NPRC included "pertinent" personnel records with the March 2004 response which reflect that the Veteran served in Nam Phong, Thailand.  Unfortunately, the NPRC did not include the Veteran's complete personnel file in March 2004, and it does not appear that such was requested by the RO in connection with the present claim.  The appellant and representative have asserted that such should be obtained in an attempt to verify whether the Veteran served in the Republic of Vietnam.  The Board agrees.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

Further, with regard to the Veteran's service in Thailand, a May 2010 VA Compensation and Pension (C&P) Service Bulletin directs that the C&P Service has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, when herbicide related claims from Veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether the Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Therefore, C&P Service has determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

Evaluation and adjudication of the cases described above can now be conducted by RO personnel without input from the C&P Service Agent Orange Mailbox.  These instructions replace those provided in the August 2009 C&P service Bulletin.  If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, a memorandum for the record from M21-1MR IV.ii.2.C.10.q should be placed in the claims file and a request for information sent to the U.S. Army and Joint Services Records Research Center (JSRRC).

Given the evidence that the Veteran served in Thailand during the Vietnam era, the Board concludes that further development is necessary concerning whether the Veteran was exposed to herbicides in Thailand regardless of whether he served in the Republic of Vietnam.  

Finally, in light of the need for remand noted above, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) held that in the context of a claim for service connection for cause of a Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The June 2008 VCAA letters were not Hupp compliant, as the appellant was not, at that time, notified of (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death and (2) an explanation of the evidence and information required to substantiate her claim based on a previously service-connected condition.  See Hupp, supra.  

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the appellant was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that all notification and development action required by the VCAA is completed.  The VCAA notice must specifically include:  (1) a statement of the disabilities for which the Veteran was service connected; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on disability not yet service connected.  This notice must conform to the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  The RO/AMC should contact the NPRC and request any and all documentation which could serve to confirm the Veteran's presence in the Republic of Vietnam, to include all available personnel records that might refer to temporary duty (TDY) assignment orders, pay stubs which reflect special pay status, travel vouchers, etc.  The RO/AMC should also search for Morning Reports or regularly kept records for the Veteran's unit that might reveal the Veteran's whereabouts.  The appellant should assist the RO by providing as much detail as possible about dates of the Veteran's service in Vietnam, units of assignment, etc.  Any forthcoming evidence must be associated with the claims file.  If any of the requested records cannot be located, documentation as to their absence must be recorded in the claims file.  

3.  The RO/AMC must take all steps necessary to determine whether the Veteran was exposed to herbicides during his service in Thailand as directed by the May 2010 VA C&P Service Bulletin in accordance with M21-1MR IV.ii.2.C.10.q.  All actions should be memorialized in the Veteran's VA claims file.  

4.  The RO/AMC must obtain the Veteran's complete personnel file from the NPRC and associate such with the Veteran's VA claims file.  If any of the requested records cannot be located, documentation as to their absence must be recorded in the claims file.  

5.  After the completion of the above-requested development, if and only if, it is found that the Veteran was exposed to herbicides during his Vietnam military service and service connection is, therefore, granted for diabetes mellitus, should the RO/AMC have the Veteran's VA claims file forwarded to an appropriate VA medical professional to obtain an opinion(s) on the cause(s) of the Veteran's death and the relationship of those entities to his service-connected disabilities, primarily the newly awarded service-connected diabetes mellitus.  

The report must reflect that the Veteran's complete VA claims folder was reviewed.  All findings should be reported in detail.  The rationale for any opinions must be provided, including an accurate consideration of the Veteran's history.

6.  After the above development has been completed, and after giving the appellant an opportunity to supplement the record, the RO/AMC should review the case and assure that all indicated actions are complete.  The RO/AMC should then readjudicate the issue on appeal.  If the determination remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


